Citation Nr: 0826159	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  04-22 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a seizure disorder.

4.  Entitlement to a compensable disability rating for 
hearing loss.  

5.  Entitlement to a disability rating in excess of 30 
percent rhinitis with sinusitis and headaches.

6.  Entitlement to a special monthly pension based on the 
need for regular aid and attendance of another person or by 
reason of being housebound.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003, April 2004, June 2004, May 
2005, June 2006 and November 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In May 2003, the RO held that a compensable disability rating 
for the veteran's hearing loss and disability rating in 
excess of 10 percent for the veteran's rhinitis with 
sinusitis and headaches were not warranted.  Additionally, 
the RO held that new and material evidence had not been 
submitted to reopen the claim for service connection for 
PTSD.  

In April 2004, the RO held that the veteran's rhinitis with 
sinusitis and headaches warranted a 30 percent rating.  

In June 2004, the RO denied entitlement to special monthly 
compensation for aid and attendance. Additionally, the RO 
held that new and material evidence had not been presented to 
reopen the veteran's claim for service connection for a 
seizure disorder and service connection was not warranted for 
COPD as secondary to rhinitis with sinusitis and headaches.  

In May 2005, June 2006 and November 2006, the RO continued to 
hold that new and material had not been presented to reopen 
the claim for service connection for a seizure disorder.  

With respect to the claim of entitlement to service 
connection for PTSD, in May 2003, the RO held that the claim 
of entitlement to service connection for PTSD could not be 
reopened because new and material evidence had not been 
presented. In an April 2004 Statement of the Case (SOC), the 
RO addressed the matter of entitlement to PTSD on the merits.  
Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Furthermore, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, the matter 
appropriately before the Board is whether new and material 
evidence has been presented to reopen the previously denied 
claim for service connection for PTSD.

In June 2005, the veteran presented testimony before Decision 
Review Officer during a hearing at the RO.



FINDINGS OF FACT

1.  The veteran's COPD did not have its onset during active 
service and is not otherwise etiologically related to the 
veteran's service or to a service-connected disability.

2.  In December 1997, March 1998 and June 1998 rating 
decisions, the RO denied entitlement to service connection 
for PTSD.  The veteran was notified of that decision; 
however, he did not appeal.

3.  The veteran subsequently attempted to reopen his claim 
for service connection for PTSD, in November 2000; however, 
by means of a May 2003 rating decision, the RO held that new 
and material evidence had not been submitted to reopen the 
claim.  The veteran duly appealed.

4.  The additional evidence received since the June 1998 
rating decision is cumulative and redundant; such evidence, 
by itself or with evidence previously considered, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  In April 1982, March 1983, and September 1988 the RO 
denied entitlement to service connection for a seizure 
disorder; those claims were not appealed and each became 
final after one year. The veteran was notified of those 
decisions; however, he did not appeal.

6.  The veteran subsequently attempted to reopen his claim 
for service connection for a seizure disorder; however, by 
means of a December 1989 rating decision, the RO held that 
new and material evidence had not been presented to reopen 
the matter was not warranted.  The veteran duly appealed.  In 
September 1998, the Board held that that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a seizure disorder.  
The veteran was notified of that decision.

7.   In February 2004, the veteran subsequently attempted to 
reopen his claim for service connection for a seizure 
disorder; however, by means of a June 2004 rating decision, 
the RO held that new and material evidence had not been 
submitted to reopen the claim.  The veteran duly appealed.

8.  The evidence added to the record since the September 1998 
Board decision is either duplicative or cumulative of 
previously considered evidence or it does not raise a 
reasonable possibility of substantiating the claim.

9.  The veteran has exhibited no worse than Level I hearing 
loss in the right ear throughout the appeal.

10.  The veteran has exhibited no worse than Level I hearing 
loss in the left ear throughout the appeal.

11.  The veteran's rhinitis with sinusitis and headaches has 
not required radical surgery with chronic osteomyelitis, or, 
resulted in near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.

12.  The veteran's service-connected disabilities consist of 
rhinitis with sinusitis and headaches, evaluated as 30 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; and hearing loss, evaluated as noncompensable.

13.  The veteran's service-connected disabilities have not 
rendered him so helpless as to be unable to care for himself, 
protect himself from the hazards incident to his environment 
or attend to the needs of nature; nor do they prevent him 
from leaving his home.






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
COPD, on a direct basis or as secondary to a service-
connected disability, have not been met.  38 U.S.C.A. 
§§ 1110, 1112, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.310 
(2007).

2.  New and material evidence has not been received to reopen 
the claim of service connection for PTSD.  38 U.S.C.A. §§ 
5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  New and material evidence has not been received to reopen 
the claim of service connection for a seizure disorder.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

4.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).

5.  The criteria for a disability rating in excess of 30 
percent for rhinitis with sinusitis and headaches have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Codes 6513, 6522, 6523, 6524 (2007).

6.  The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance of another 
person or upon housebound status have not been met.  38 
U.S.C.A. §§ 1114(l), (s) (West Supp. 2008); 38 C.F.R. §§ 
3.350, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by August 2001, February 2004, June 2004, May 
2005, and March 2006 letters, with respect to the claims of 
entitlement to service connection and increased disability 
ratings, as well as of the requirement to provide new and 
material evidence.  The March 2006 letter also indicated that 
in determining a disability rating, the RO considered 
evidence regarding nature and symptoms of the condition, 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  The evidence that 
might support a claim for an increased rating was listed.  
The veteran was told that ratings were assigned with regard 
to severity from 0 percent to 100 percent, depending on the 
specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims

In the August 2001, February 2004, and December 2004 letters, 
the RO explained to the appellant that a decision had been 
previously made service connection was denied for PTSD and a 
seizure disorder.  The RO explained that if any additional 
private medical treatment had been provided, VA would assist 
in getting those records.  This notice meets the requirements 
of Kent v. Nicholson, 20 Vet. App. 1 (2006).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the August 2001, February 2004, June 2004, May 2005, and 
March 2006 letters.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in August 2001, prior to 
the adjudication of the matters of whether new and material 
evidence has been received to reopen a claim of service 
connection for PTSD, entitlement to a compensable disability 
rating for hearing loss, and entitlement to a disability 
rating in excess of 30 percent rhinitis with sinusitis and 
headaches, in May 2003.   Additionally, the veteran received 
notice in February 2004, prior to the adjudication of the 
matters of entitlement to service connection for COPD, 
whether new and material evidence has been received to reopen 
a claim of service connection for a seizure disorder, and 
entitlement to a special monthly pension based on the need 
for regular aid and attendance of another person or by reason 
of being housebound, in April 2004 and June 2004.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the December the August 2001, February 2004, June 2004, 
May 2005, and March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Pat C. de 
Baca, M.D., Edward N. Squire, M.D., and Union County 
Hospital, and VA examination reports dated in December 2000, 
March 2004, August 2005, December 2006, and January 2007.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

I.  Service Connection

Chronic Obstructive Pulmonary Disorder (COPD)

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310.  Similarly, any increase in 
severity of a non-service connected disease or injury that is 
proximately due to or the result of a service connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322.  Additionally, the Board notes that 38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra. 71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)) . Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

The veteran claims entitlement to service connection for 
chronic obstructive pulmonary disorder (COPD).  The veteran 
alleges that his current lumbar spine disorder is secondary 
to his service-connected rhinitis with sinusitis and 
headaches.  

Service medical records are silent for any complaints or 
treatment of COPD. Similarly, the post-service medical 
evidence of record is negative for any notations of COPD for 
years after service separation.  Upon VA examination, in 
April 1973, clinical evaluation of the respiratory system was 
negative.  The veteran's chest moved freely and there was no 
evidence of a cough or rales.  Furthermore, March 1973 x-rays 
revealed a normal chest with no evidence of active disease.  
In February 1997, a VA examination documented a  20 year 
history of smoking 2/3's of a pack of cigarettes a day, which 
the veteran had quit in 1983.   Although the veteran alleged 
shortness of breath even with minimal activity, physical 
examination of the respiratory system revealed that the lungs 
clear to auscultation.  In January 1998, the veteran's 
respiratory condition was within normal limits.  

VA outpatient reports indicate the onset of the veteran's 
COPD in 2002, approximately thirty years after his discharge 
from service.  The veteran was first seen in May 2002 with 
significant shortness of breath and evidence of asthma.  A 
pulmonary function study demonstrated the presence of 
significant restriction as well as obstruction with a small 
airway disease.  In August 2002, the veteran was diagnosed as 
having sever asthma; however, COPD was absent.  

In March 2004, the veteran was afforded a VA respiratory 
examination.  Physical examination revealed clear lung fields 
to auscultation.  Notwithstanding, there was end-expiratory 
wheezing, which was primarily coming from the upper 
respiratory tract and throat and seemed to be forced during 
the examination.  There was adequate perfusion and he did not 
appear to be cyanotic.  The examiner noted that the veteran 
was obese, which may affect his breathing.  There was no 
restriction on the veteran's breathing due to a deformity of 
the spine or pectus excavatum.  The veteran had an 
anatomically normal chest.  There was inflammation and 
swelling in the nasal passages with some discharge from the 
nose.  The veteran was diagnosed as having allergic rhinitis 
and chronic sinusitis, as well, as asthma and COPD. The 
examiner opined that it was unlikely, that the veteran's 
history of allergic rhinitis and sinusitis was the cause of 
his current respiratory distress.  The respiratory distress 
was more likely related to the past history of smoking and 
current body size.

In June 2004, the veteran's VA treatment provider submitted 
that the veteran had significant COPD and a great deal of 
restrictive lung disease, as proven by pulmonary function 
studies.  The veteran had insisted that his post-nasal drip 
was severe enough to cause him a great deal of discomfort and 
the examiner opined that it could be triggering some of the 
veteran's episodes of bronchitis that he had experienced in 
the past.  When the veteran queried as to how much of his 
pulmonary problem was related to the postnasal drip and the 
potential for aspiration in the night, the examiner was 
unable to provide a specific answer but he indicated that it 
was clear that people with chronic sinus infections and post-
nasal drip often have more frequent episodes of bronchitis 
and as a consequence a worsening of their pulmonary status in 
general.  He, further, concluded that the veteran's post-
nasal drip was secondary to sinus infections and was a 
contributing factor to the veteran's pulmonary problems.  The 
Board notes that the RO has determined that service 
connection for bronchitis is not warranted.  Furthermore, the 
veteran's VA treatment provider did not provide an opinion as 
to whether the veteran's current COPD, specifically, was 
secondary to his service-connected rhinitis with sinusitis 
and headaches.  Rather, there is no medical evidence of 
record that provides a nexus between the veteran's current 
COPD and his period of service, to include his service-
connected rhinitis with sinusitis and headaches disability.

The only evidence linking the veteran's COPD to service is 
the veteran's own assertion.  As a layperson he is not 
competent to offer medical evidence of the etiology of his 
current COPD.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds no evidence of COPD during service or as a 
result of service, to include the service-connected rhinitis 
with sinusitis and headaches disability.  The lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage, 10 Vet. App. at 496.  Thus, 
the Board finds no medical opinion or showing of chronicity 
to link the veteran's claimed conditions to service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102.  Thus, the claim of 
service connection for a COPD must be denied.


II.  New and Material

PTSD

The veteran is attempting to reopen his previously denied 
claim of entitlement to service connection for PTSD.

For claims such as these, received before August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in combination with other evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD disorder requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. Section 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The diagnosis of a mental disorder must conform 
to the DSM-IV and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125(a).

The veteran's initial claim of entitlement to service 
connection for PTSD was received in June 1997.  At that time, 
the medical evidence of record revealed a diagnosis of PTSD.  

In November 1996, the veteran presented with complaints of 
poor sleep, nightmares, somatic complaints, and alleged that 
his symptoms had been present since his discharge from 
service.  They had, however, worsened in the previous two 
years due to family quarrels over land inheritance.  The 
veteran was diagnosed as having dysthymia and major 
depression, as well as, possible PTSD.  The examiner 
indicated that it was hard to determine when the veteran's 
symptoms started and how much of the aches and pains were 
actually related to his physical illness versus somatization 
and depression.  In December 1996, the veteran was afforded a 
provisional diagnosis of PTSD, although the validity of his 
answers was questionable.  He was also diagnosed as having a 
somatization disorder and passive dependent personality 
traits.  His related traumatic event was that while he was on 
an aircraft carrier, he witnessed a sailor get wiped out by a 
landing airplane.  He could not remember the date of the 
event or the name of the sailor.  The veteran began treatment 
at the VA Mental Hygiene Clinic in Amarillo, Texas, in 
February 1998.  In May 1998, a VA staff psychiatrist 
submitted that the veteran had been diagnosed as having PTSD 
and depression.

Although the veteran had been diagnosed as having PTSD, the 
RO denied entitlement to service connection for PTSD in 
December 1997, March 1998, and June 1998 rating decisions 
because the veteran had not provided any specific information 
such that his alleged stressors could be corroborated.  

The December 1997, March 1998, and June 1998 rating decisions 
denying entitlement to service connection for PTSD are final.  
The veteran did not appeal any of the aforementioned rating 
decisions, nor does he so contend.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).

In November 2000, the veteran attempted to reopen his claim.  
In support of his claim, he submitted a statement, in 
February 2003, indicating that he still experienced 
nightmares from witnessing his friend being sucked up by an 
airplane engine; however, he still could not remember his 
friend's name or even which aircraft carrier he was one.  As 
to his alleged stressor of witnessing planes blowing up, he 
cold not provide the names of the pilots who died in these 
explosions; although, he alleged that they were good friends.  
The veteran also alleged that he experienced sexual trauma 
while he was stationed in the Bahamas.  In May 2003, the RO 
held that new and material evidence had not been submitted to 
reopen the claim.  The veteran's statement had not provided 
enough information to verify his stressors.

The Board finds that the additional evidence of record fails 
to demonstrate that the veteran's PTSD had its inception in 
service, or has any nexus to service.  A review of the 
record, the veteran has failed to submit a corroborable 
stressor.  Thus, the additional evidence of record, whether 
considered by itself or with the evidence previously 
considered, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) (medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence).  Accordingly, new 
and material evidence has not been submitted to reopen the 
matter of entitlement to service connection for PTSD.  


Seizures

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2007).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

A veteran is considered to have been in sound condition when 
examined and accepted into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable evidence demonstrates that an injury or 
disease existed before service.  38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b).  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

The Board's review of the claims folders shows that the 
evidence contained in the record prior to the rating decision 
of September 1988 included the veteran's DD Form 214N showing 
that he served as a steward in the U.S. Navy; copies of 
portions of the veteran's service medical records dated from 
January 1969 to November 1972; the veteran's original claim 
for VA disability compensation benefits (VA Form 21-526); a 
report of VA examination conducted in March 1973; a February 
1982 application for VA compensation benefits for a seizure 
disorder; VA outpatient treatment records from the VAMC, 
Albuquerque, dated from January 1981 to January 1982; lay 
statements from the veteran and his parents regarding 
seizures, received in April 1982; duplicate copies of 
portions of the veteran's service medical records dated from 
April 1969 to November 1972; a letter from a private 
audiologist citing a history offered by the veteran of 
hearing loss, headaches and blackouts when exposed to loud 
gunfire in service; and an August 1988 application for VA 
compensation benefits for conditions which included a seizure 
disorder.

The evidence cited above includes service medical records 
showing that the veteran was seen during service in September 
1971 with an episode of hysterical neurosis manifested by a 
motor seizure state, including uncontrolled, nonpurposeful 
movement.  Neurological examination was intact, and he 
responded to Librium.  A similar episode occurred, and he was 
referred to the US Naval Hospital, Charleston, South 
Carolina, for evaluation with a provisional diagnosis of 
neurosis hysteria.  He was admitted and remained symptom-
free.  Following physical, neurologic and psychiatric 
evaluation, he was returned to duty.  The diagnosis was 
changed from hysterical neurosis to hysterical personality 
and hyperventilation syndrome.  No further such episodes were 
shown during the veteran's remaining period of active 
service.  An abstract of the veteran's service medical 
history between January 1969 and November 1972 shows no 
treatment, findings, or diagnosis of a seizure disorder 
during the veteran's period of active service.

The veteran's original claim for VA disability compensation 
benefits, received in January 1973, made no mention of a 
seizure disorder, while a report of VA neuropsychiatric 
examination conducted in March 1973 disclosed no complaint or 
findings of a seizure disorder.  The examiner recounted a 
military medical history of a diagnosis of hysterical 
neurosis, which was then revised to hysterical personality 
disorder and hyperventilation syndrome.  Clinical evaluation 
revealed that the veteran's intellectual functioning was 
average and he did not reveal symptoms of depression, 
psychomotor agitations, or other forms of mental derangement.  
He was diagnosed as having a history of hysterical 
personality with hyperventilation syndrome secondary to 
stresses during military life compatible with situational 
stress reaction. The examiner determined that the veteran 
adjusted in a very difficult manner to military life and it 
was expected that he would improve since his discharge. 

A February 1982 application for VA compensation benefits for 
a seizure disorder cited treatment at the VAMC, Albuquerque.  
VA outpatient treatment records from that facility, dated 
from January 1981 to January 1982, showed no treatment for a 
seizure disorder, but an entry in May 1981 cited the 
veteran's statement that he started having "seizures" in 
high school, and had a cousin who was 100 percent disabled 
due to seizures.  He denied current seizures, skull films 
were normal, and an electroencephalogram (EEG) was normal.  A 
lay statement from the veteran alleged seizure activity, and 
lay statements from his parents recounted episodes of seizure 
activity based upon the veteran's statements, while a letter 
from a private audiologist cited a history offered by the 
veteran of hearing loss, headaches and "blackouts" when 
exposed to loud gunfire in service.

Evidence added to the record subsequent to the rating 
decision of September 1988 includes a hospital summary from 
the VAMC, Amarillo, dated in January 1981, demonstrating that 
the veteran had offered a history of possible seizure-like 
episodes and a previous work-up at the William Beaumont Army 
Medical Center, El Paso, and at the VAMC, Albuquerque.  It 
was noted that the VAMC, Albuquerque records showed that 
etiology was undetermined, and that a brain scan and EEG were 
normal.  The veteran reported that his last seizure-like 
episode had occurred two years previously.  During 
hospitalization, a skull series was normal and a radionuclide 
brain scan showed no abnormalities.  The diagnosis was 
history of seizures, etiology undetermined.

VA outpatient treatment records from the VAMC, Albuquerque, 
dated from August 1981 to November 1982, showing that a CT 
head scan, EEG, skull X-rays, and EKG were normal; and that 
the veteran claimed that he had once been diagnosed with 
epilepsy [at Charleston Naval Hospital] while in the Navy. 
There was no finding or diagnosis of a seizure disorder on VA 
neurologic evaluation in November 1982.

VA outpatient treatment records from the VAMC, Amarillo, 
dated from December 1987 to November 1989, noted that the 
veteran occasionally claimed a history of seizures, but 
disclosed no clinical findings or diagnosis of seizures.

A January 1991 letter from Robert B. Springer, MD, recounted 
the veteran's assertion that he "ha[d] been told by one 
psychiatrist that he suffered epilepsy."

A February 1992 VA examination report indicated that a waking 
and sleeping EEG was normal; that an MRI scan of the brain 
was normal; and that a neurological evaluation disclosed no 
clinical evidence of a seizure disorder.  The examiner noted 
a history compatible with complex partial seizures, but 
stated that the etiology of the veteran's "blackout spells" 
was unclear and that he doubted seizures as an etiology.  He 
further stated that with multiple normal EEG's, MRI's, CT 
scans, and no response to anti-convulsants, a diagnosis of 
seizure disorder would be remote.

A November 1993 VA neurological examination report cited a 
history offered by the veteran of having possible seizures 
since he was in the service, presently occurring twice 
monthly.  Upon examination, there was no evidence of a 
seizure disorder and the examiner noted that a recent EEG and 
MRI were completely normal.  The examiner stated that he 
doubted that the veteran had epilepsy, noting that he had not 
taken any anti-convulsant medications for a long time.  The 
veteran was diagnosed as having  migraine headaches 
complicated by loss of consciousness and episodes resembling 
seizures.  

Private treatment records from Union County Hospital, dated 
from January 1980 to July 1988, showed no complaint, 
treatment, findings or diagnosis of a seizure disorder.

A private hospital summary from Union County Hospital, dated 
in January 1983, cited the veteran's statement that he was 
formerly treated with Dilantin and Phenobarbital through the 
VA hospital for a seizure disorder, but he denied any 
subsequent seizure disorder since discontinuing his 
medication in November 1982.  The veteran denied any 
dizziness, double vision, blurred vision, headaches, or 
fainting spells.

A May 1995 letter from Patrick DeBaca, MD, stated that he had 
treated the veteran since 1986 for conditions other than a 
seizure disorder.  He enclosed private treatment records of 
the veteran, dated from July 1987 to June 1994, which showed 
no complaint, treatment, findings or diagnosis of a seizure 
disorder.

VA outpatient treatment records from the VAMC, Amarillo, 
dated from July 1987 to May 1994, showed no complaint or 
treatment for a seizure disorder.  A report of medical 
history prepared by the veteran in July 1987 noted sinusitis, 
headaches, muscle tension, and arthritis, but showed no 
history of a seizure disorder.  An electrocardiogram, 
Thallium stress test, and Holter monitor study performed in 
December 1989 disclosed no findings to account for the 
veteran's history of "passing out" or possible seizures.  A 
report of VA Agent Orange examination and general medical 
examination, conducted in July 1990, noted that the veteran 
had reported "some type of history of a seizure disorder" 
of a convulsive or epileptic type in the past, but was not 
currently on any anticonvulsive medication although he stated 
that he would occasionally have a "seizure."  VA outpatient 
treatment records through March 1995, show no clinical 
findings or diagnosis of a seizure disorder.

Duplicate copies of medical records from Union County 
Hospital, private treatment records and a May 1995 letter 
from Patrick De Baca, MD, and VA outpatient treatment records 
from the VAMC, Amarillo.

The transcript of a personal hearing held at the RO in 
February 1996, in which the veteran testified that he had 
seizures during active service, starting when he was 
stationed in South America and then at the hospital in 
Charleston; that they thought he had epilepsy and gave him 
medication for epilepsy; that he had his first seizure 
shortly after he got out of service and was in college; that 
he was treated at the VAMC, Amarillo; and that he believes 
that his joint pain and his seizure disorder are related.  

In June 1996, a VA neurologist performed a special review of 
the veteran's entire claims folders and provided an opinion 
as to whether it is as least as likely as not that any 
disability manifested by dizziness, blackouts and/or seizure-
like episodes is due to, or has been chronically worsened by, 
the veteran's allergic rhinitis with sinusitis and headaches.  
The report from the reviewing neurologist states, in 
pertinent part, that he had painstakingly reviewed the entire 
medical record from the veteran's claims folder and that 
although the veteran's reported episodes of "black spots in 
front of his eyes" and of occasional loss of consciousness 
have been interpreted as a seizure disorder by some of the 
physicians he has encountered, "there is really no 
documentation whatsoever to suggest that he has ever actually 
sustained a convulsion per se."  The examiner further noted 
that neurodiagnostic tests done in the past two years 
included MRI and EEG studies, both of which were completely 
normal, and that the veteran had had an extensive evaluation 
for "blackouts" with an EKG, stress thallium, and Holter 
monitoring.  He noted that symptoms of visual disorders and 
possible focal neurological deficit compatible with a 
migraine phenomenon may have been over-interpreted as 
seizures, but again stated that there was really no good 
clear history that the veteran had ever had a convulsion in 
the standard usage of the word.

A February 1997 letter from Smart Corporation concerning 
treatment records of the veteran from Memorial Medical 
Center, Las Cruces, New Mexico, stated that the veteran could 
not be identified.

VA outpatient treatment records from the VAMC, Albuquerque, 
dated from December 1995 to April 1996 indicated that the 
veteran offered a history of a seizure disorder in service 
"that changed [his] whole life."  There were, however, no 
findings or diagnosis of a seizure disorder.

VA outpatient treatment records from the VAMC, Amarillo, 
dated from November 1995 to June 1996, indicated that the 
veteran was evaluated for PTSD, and that he alleged that he 
was a Vietnam "combat veteran."  The veteran stated that he 
"used to be treated for seizures", but that had been 
discontinued.  An entry dated in July 1996 cited a statement 
from the veteran's wife that he had been put in jail, but had 
a seizure and she had gotten him out on bail.  A subsequent 
entry noted that the veteran continued to exhibit 
manipulative behavior.  In October 1996, the veteran related 
a history of a seizure disorder, most recently when he was 
apprehended by police.  Records dated in October and November 
1996 reflect an impression of a possible complex seizure 
disorder based solely upon a history related by the veteran.

A February 1997 VA examination report, cited a history 
offered by the veteran of having been hospitalized while in 
Santiago, Chile, during active service, and of later being 
hospitalized in Charleston, where he was told that he was 
having seizures and small strokes.  He stated that he was 
placed on medication and that his seizures have continued 
ever since, most recently in January 1997.  Neurological 
examination revealed no evidence of a seizure disorder.  The 
examiner indicated that the veteran's seizure history was 
doubtful and undocumented. 

A service report from an Emergency Medical Service employee, 
dated in July 1996, stated that he was called to the police 
station for a patient that was having seizures; that upon 
arriving he found a patient on the floor having "seizure and 
tremor type activities"; that the patient wouldn't tolerate 
anyone touching him; that the patient yelled, "Don't let me 
fall," while being loaded on the backboard; that the patient 
was strapped to the backboard for transportation and taken to 
the Union County Medical Center Emergency Room; that the 
patient made the transport without incident other than again 
yelling, "Don't let me fall"; and was turned over to Dr. 
Jifi. The EMS employee further indicated that the police 
remained on the scene at the time he left the hospital.

A June 1997 letter from Haitham Jifi, MD, stated that he saw 
the veteran at the VA Clinic. He further stated that he saw 
the veteran at the Emergency Room about six or seven months 
ago in a condition of agitation after being brought in by the 
police.  He stated that the veteran's behavior, at that time, 
could be consistent with post-ictal secondary to seizure.  He 
stated that during the Emergency Room visit, the veteran's 
condition improved and he was discharged home in good general 
and without any medication.

VA outpatient treatment records from the VAMC, Albuquerque, 
dated from February 1997 to March 1998 showing that the 
veteran offered a history of having a seizure disorder and 
stated that he was taking Tegretol.  There were no clinical 
findings or diagnosis of a seizure disorder.  An entry dated 
in February 1998 showed that a CT scan of the brain performed 
in January 1998 was normal.

In September 1988, upon review of the aforementioned 
evidence, the Board held that new and material evidence had 
not been submitted to reopen the veteran's claim of 
entitlement to service connection for a seizure disorder.  
The Board initially noted that there was no competent medical 
evidence that established that the veteran experienced a 
seizure while on active duty.  Rather, the service medical 
records demonstrate that he manifested some type of movement 
disorder while aboard ship; that he was transferred to and 
carefully examined at the U.S. Naval Hospital, Charleston, 
South Carolina; that his neurological system was intact; that 
there was no evidence of a convulsive disorder; that there 
was no diagnosis of epilepsy or other convulsive disorder; 
that he was not treated with any anti-convulsive medications; 
and that he was returned to full duty with diagnoses of 
hysterical personality and hyperventilation syndrome.  The 
veteran's service medical records show no clinical findings 
to support or substantiate his claim that a seizure or 
seizures occurred during active service, and the record is 
silent for any competent evidence or opinion which links or 
relates any post-service neurological symptomatology to the 
veteran's period of active service.  The veteran's assertions 
that he suffered seizures during active service were not new 
and such allegations had constituted the entire basis of his 
earlier claims.  Although the medical evidence submitted by 
the veteran in an effort to reopen his claim reflected his 
repeated assertions that he has a history of a seizure 
disorder, those records demonstrate only that the veteran 
made such assertions, they were not endorsed by the recording 
health care personnel.  As there was no evidence of a nexus 
between the veteran's alleged seizure disorder and his period 
of service, new and material evidence had not been presented 
to reopen the matter.

In February 2004, the veteran filed an application to reopen 
his claim of service connection for a seizure disorder.  As 
noted, a final prior decision may be reopened and the 
disposition reviewed if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
The additional evidence received since the last final 
decision in September 1998 includes VA outpatient reports and 
a June 2007 Medical Report.  VA outpatient reports, 
associated with the claims folder as of the September 1998 
decision, fail to demonstrate that any currently seizure 
disorder has a nexus to service.  In May 2005, the veteran's 
VA treatment provider submitted that the veteran continued to 
experience breakthrough seizures and that the veteran had 
alleged that his episodes began during his period of service.  
The veteran also submitted a June 2007 Medical report 
indicating that he was diagnosed as having epilepsy as based 
on his report of experiencing "seizures", although he had 
not experienced a loss of consciousness or altered 
consciousness for many years.   The veteran's associated 
seizure symptomatology included a weird smell and occasional 
nausea.    

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the last final September 1998 Board 
decision is either duplicative or cumulative of previously 
considered evidence or it does not raise a reasonable 
possibility of substantiating the claim.  Again, no probative 
evidence has been received that demonstrates that any current 
seizure disorder has a nexus to the veteran's period of 
active service.  The Board concludes that new and material 
evidence has not been submitted and the claim of service 
connection for a seizure disorder is not reopened.  38 C.F.R. 
§ 3.156(a).


III.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Hearing Loss

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.

The rating schedule also provides two provisions for 
evaluating certain patterns of hearing impairment where the 
speech discrimination tests may not reflect the severity of 
communicative functioning.  See 38 C.F.R. § 4.85.  Under 
38 C.F.R. § 4.86, when the pure tone threshold at each of the 
four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  See 64 Fed. Reg. 25, 202-10 
(May 11, 1999) (effective June 10, 1999).

The veteran alleges that he is entitled to a compensable 
evaluation for his service-connected hearing loss because he 
cannot hear anything without his hearing ids and he must lip 
read in order to communicate.  In order to assess the 
severity of his hearing loss, the veteran was afforded VA 
examinations in December 2000, March 2004, August 2005, and 
January 2007.  

On the December 2000 authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
15
5
35
45
LEFT
----
10
15
55
70

Average puretone thresholds were 23 in the right ear and 38 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 92 
percent in the left ear.  The veteran was diagnosed as having 
high frequency bilateral sensorineural hearing loss.

On the March 2004 authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
15
15
40
50
LEFT
----
15
20
60
75

Average puretone thresholds were 30 in the right ear and 43 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 94 
percent in the left ear.  The veteran was diagnosed as having 
mild to moderate sensorineural hearing loss in the right ear 
and moderate-severe sensorineural hearing loss in the left 
ear, at 3000 and 4000 Hertz only.

On the August 2005 authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:









HERTZ



500
1000
2000
3000
4000
RIGHT
----
15
15
35
50
LEFT
----
15
20
60
85

Average puretone thresholds were 29 in the right ear and 45 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 96 
percent in the left ear.  The veteran was diagnosed as having 
mild to moderate high frequency sensorineural hearing loss in 
the right ear and moderate to moderately severe high 
frequency sensorineural hearing loss in the left ear.  The 
examiner noted that the veteran's hearing loss was sufficient 
to limit awareness of high frequency environmental warning 
signals and limit speech understanding in the presence of 
background noise.  However, his allegation that he could not 
hear anything in one-on-one face-to-face communication with 
one talker in a quiet environment was not supported by the 
audiological findings.  At that time, the veteran was 
properly fitted with relatively new VA issued hearing aids.  

In September 2006, the veteran's VA audiologist submitted 
that the veteran was experiencing mild loss in the low 
frequencies, moderate loss in the mid-frequencies, and a 
profound loss in the high frequencies in his left ear.  His 
right ear had not declined as much as his left eat.  There 
was high frequency hearing loss in both ears. 

On the August 2005 authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
15
15
40
45
LEFT
----
15
15
65
80

Average puretone thresholds were 29 in the right ear and 44 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 96 
percent in the left ear.  The veteran was diagnosed as having 
mild to moderate sensorineural hearing loss in the right ear 
and moderately severe to severe high frequency sensorineural 
hearing los in the left ear.  

None of the aforementioned VA examinations have documented a 
level of bilateral hearing loss that has warranted a 
compensable evaluation.  Upon interpretation under the 
regulation, all of the VA examinations demonstrate that the 
veteran's right ear hearing loss is at level I, and his left 
ear hearing loss is at level I; therefore, a compensable 
rating is not warranted.  38 C.F.R. § 4.85, Code 6100.  

The Board has also considered the provisions of 38 C.F.R. § 
4.85(g) and 38 C.F.R. § 4.86, but the results of the 
aforementioned VA audiometric examinations clearly show that 
these provisions are not applicable in this case.  It is also 
noted that there is no other pertinent medical evidence of 
record which would entitle the veteran to a compensable 
disability rating for his bilateral hearing loss.

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss.  The Board acknowledges that he requires hearing aids.  
His statements alone, however, do not establish a higher 
rating for bilateral hearing loss.  Disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations correlate to a noncompensable disability 
rating.

Based on current findings and review of the entire evidence 
in the veteran's claims folder, the Board concludes that his 
bilateral hearing loss does not rise to the level required 
for the assignment of a compensable evaluation.  In view of 
the evidence of record, the provisions of 38 C.F.R. §§ 4.3 
and 4.7 are not for application.  His claim in this regard, 
therefore, must be denied.



Rhinitis with Sinusitis and Headaches

The veteran's rhinitis with sinusitis and headaches has been 
rated by the RO as 30 percent disabling under 38 C.F.R. § 
4.97, Diagnostic Code 6513 (2007).  Under diagnostic code 
6513, a 30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is assigned 
following radical surgery with chronic osteomyelitis, or, 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  Id.

The veteran was afforded a VA examination in December 2000.  
He alleged that he experienced daily difficulties with 
breathing through his nose due to congestion, an inconsistent 
sense of smell, and routine purulent discharge.  Te veteran 
had not undergone any surgeries for his disability.  He had 
been prescribed inhalers, but he did not use them.  He was 
taking Claritin, which he held to be minimally helpful.  His 
disability had not resulted in any speech impairment.  The 
veteran reported that he had not experienced a documented 
sinus infection or been prescribed antibiotics in a long 
time.  Physical examination revealed no apparent nasal 
obstruction; however, the visible mucosa was erythematous 
with some bogginess.  There was clear drainage.  In the 
throat, there was an erythema in the posterior pharynx, but 
without any pustular lesion.  As to sinusitis,  there 
tenderness to palpation over the frontal sinus area, around 
the eyes, and under the eyes.  There was no evidence of 
purulent discharge or crusting.  There was some tenderness to 
palpation of the maxillary area of the face.  The veteran was 
diagnosed as having allergic rhinitis, on daily medication.  
At that time, the examination was negative for any evidence 
of sinusitis.

In December 2003, a VA treatment provider submitted a 
statement indicating that the veteran had chronic sinusitis, 
as described by the veteran.  Notwithstanding, the veteran's 
VA treatment provider did acknowledge that a September 2002 
CT scan had demonstrated any sinus inflammation; although, 
this was not a confirmation of negative sinus disease.

Upon VA respiratory examination, in March 2004, lung fields 
were clear to auscultation; however, there was end-expiratory 
wheezing which was primarily coming from his upper 
respiratory tract and throat and seemed to be forced during 
the examination.  He had adequate perfusion and did not 
appear to be cyanotic.  The examiner noted that the veteran 
was obese, which may breathing.  There was no restriction on 
the veteran's breathing due to deformity of the spine or 
pectus excavatum.  The chest was anatomically normal.  There 
was inflammation and swelling in the nasal passages with some 
discharge from the nose.  The veteran was diagnosed as having 
allergic rhinitis and chronic sinusitis, as well, as asthma 
and COPD. 

In August 2005, physical examination revealed tenderness in 
the frontal, maxillary, ethmoid, and sphenoid areas.  There 
was no evidence of a speech impairment, soft palate 
abnormality, nasal obstruction, nasal polyps, septal 
deviation, permanent hypertrophy of turbinated from bacterial 
rhinitis, rhinoscleroma, tissue loss, scarring, deformity of 
the nose, or of Wegner's granulomatosis or granulomatous 
infection.  The veteran had not undergone a laryngectomy nor 
was there any evidence of an injury to the pharynx.  X-rays 
of the sinuses were normal; there was no evidence of acute or 
chronic sinusitis.  The veteran was diagnosed as having 
allergic rhinitis with no evidence of active or chronic 
sinusitis, at that time.  His disability was held to affect 
his activities of daily living.  It severely affected his 
ability to do chores and moderately affected his ability to 
shop and travel.  It prevented him from exercise and sports.  
There was a mild effect on feeding, bathing, dressing, 
toileting, and grooming.

In December 2006, the veteran was afforded an additional VA 
examination.  Physical examination revealed tenderness all 
areas of the face.  There was no evidence of active 
sinusitis, speech impairment, soft palate abnormality, nasal 
obstruction, nasal polyps, septal deviation, permanent 
hypertrophy of turbinated from bacterial rhinitis, 
rhinoscleroma, tissue loss, scarring, deformity of the nose, 
or of Wegner's granulomatosis or granulomatous infection.  
The veteran had not undergone a laryngectomy nor was there 
any evidence of an injury to the pharynx. His disability was 
determined to affect his activities of daily living.  It 
severely affected his ability to do chores, exercise, and 
travel.  It moderately affected shopping and recreation.  It 
had no effect on sports, feeding, bathing, dressing, 
toileting, and grooming.

The Board notes that the current 30 percent rating for the 
veteran's rhinitis also includes sinusitis and headaches as a 
symptom.  As noted, under Diagnostic Code 6513, a 30 percent 
rating is assigned for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
veteran's disability is more closely aligned with 
manifestation by more than six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  The record does not 
demonstrate that a disability rating in excess of 30 percent 
is warranted, as the veteran has not undergone any surgery 
for his condition.  The next available schedular rating of 
50 percent rating is assigned following radical surgery with 
chronic osteomyelitis, or, near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

In conclusion, the Board finds that a disability rating in 
excess of 30 percent is not warranted for the veteran's 
rhinitis with sinusitis and headaches.

Extrachedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has considered whether 
an extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1) is warranted for the veteran's service-
connected hearing loss and rhinitis with sinusitis and 
headaches.  There is no indication, however, that the 
veteran's service-connected hearing loss and rhinitis with 
sinusitis and headaches disabilities, in and of themselves, 
are productive of marked interference with employment, 
necessitate frequent hospitalization, or that the 
manifestations associated with these disabilities are unusual 
or exceptional.  Thus, referral for consideration of 
extraschedular rating is not warranted.

IV.  Aid and Attendance

An award of special monthly compensation based on housebound 
status requires either that the veteran have additional 
service-connected disability or disabilities independently 
rated at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving a 
different part of the body, or that he be permanently 
housebound by reason of the service-connected disability or 
disabilities.  A veteran will be considered housebound where 
the evidence shows that, as a direct result of his service-
connected disability or disabilities, he is substantially 
confined to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.352(i).

An award of special monthly compensation based on the need 
for regular aid and attendance of another person is warranted 
if the veteran's service-connected disability renders him so 
helpless or bedridden that he requires the assistance of 
another individual to accomplish basic daily functions.  38 
U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b).  Determination as 
to the need for aid and attendance must be based on actual 
requirements of personal assistance from others. In making 
such determinations, consideration is given to such 
conditions as: inability of a claimant to dress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliance which by reasons of the particular disability 
cannot be done without aid; inability of the claimant to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; inability to tend to the wants 
of nature; or incapacity, physical or mental, that requires 
care and assistance on a regular basis to protect claimant 
from the hazards or dangers incident to his daily 
environment.

"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

An aid and attendance examination was also performed in March 
2004.  The veteran traveled unaccompanied to the clinic on 
his own on a Greyhound bus and used his electric scooter to 
ambulate.   He was not hospitalized or permanently bedridden.  
He was ambulant in a wheelchair and electric scooter.  The 
veteran, further, stated that when he was at home he could 
ambulate with the assistance of a cane and holding on to 
walls.  The veteran could read and appeared capable of 
managing any benefit payments he may receive.  He indicated 
that he would be able to escape any hazard in the home.  
Physical examination revealed an obese male who could walk no 
more than three or four steps; it was difficult to assess his 
gait.  He used a cane when he walked and appeared to 
experience pain in both his knees and ankles.  He had some 
difficulty buttoning his shirt.  When a range of motion 
examination was attempted, he reported pain when his arms 
were raised above a 45 degree angle.  He was unable to raise 
his arms over his head without severe pain.  Examination of 
the lower extremities revealed full range of motion.  He had 
very limited ambulation with a cane because of weakness and 
nearly fell during the examination, even with the assistance 
of the examiner.  He was able to bend and remove his shoes; 
however, he was unable to place them back on.  The veteran 
simply stated that he felt pain in every joint of his body.  
There was no deformity of the thorax affecting his breathing. 
There was no shortness of breath or respiratory problems 
evident during the examination.  Although the veteran had 
extremely limited ambulation capabilities, he was able to 
manipulate his scooter very well. A chest x-ray was 
unremarkable.  Sinus x-rays were normal.  The veteran was 
diagnosed as having coronary artery disease, status post 
cardiac catherization with stent placement; COPD; 
degenerative disease of the lumbar spine; degenerative 
disease of the cervical spine with possible nerve root 
compression and pain; allergic rhinitis with chronic 
sinusitis and headaches; and fibromyalgia with multiple joint 
pains.  When asked what assistance he needed the veteran 
indicated that he wanted handicap rails placed in his house 
and shower area and that a chair with a lift would help.  The 
examiner opined that the veteran would benefit from 
handicapping his home and a chair lift. 

In August 2003 and March 2002 VA treatment provides submitted 
that the veteran had multiple medical problems resulting in 
permanent disability and his wife was needed at home to care 
for him full-time.

Upon careful review of the record, the Board concludes that 
special monthly compensation is not warranted.  The evidence 
demonstrates that the service-connected disabilities alone 
have not rendered the veteran housebound or in need of the 
regular aid and attendance of another person.  In this 
regard, the Board notes that the veteran suffers from a 
variety of physical ailments in addition to his service 
connected rhinitis with sinusitis and headaches, tinnitus, 
and hearing loss, and that those disabilities have also 
contributed to his need for assistance.  The veteran has been 
diagnosed as having, but service connection is not in effect 
for, fibromyalgia, a lumbar spine disability, pes planus, 
refractive error, chronic bronchitis, COPD, a heart disorder, 
bowel problems, prostate problems, lumps under the armpits, 
yellow toenails, a skin rash, a stroke, numbness of the hands 
and feet,  a right leg disorder, a seizure disorder, PTSD, 
depression, right hand carpal tunnel syndrome, multiple joint 
arthritis, mild dry eyes, and a right eye disorder.

There is evidence that the veteran receives assistance from 
his wife; however, there is no evidence that the veteran is 
dependent on his wife to actually feed him, or attend to his 
personal hygiene.  Rather, August 2005 and December 2006 VA 
examination reports, with regard to his claim for an 
increased rating for sinusitis, indicated that the veteran's 
sinusitis had a mild effect, if any, on activities such as 
feeding, toileting, grooming, bathing, and dressing.  There 
is no reason to believe that the veteran's other service-
connected disabilities of hearing loss and tinnitus would 
have any effect on feeding, toileting, grooming, bathing, and 
dressing.  The veteran is not so incapacitated by his 
service-connected disabilities that he requires care and 
assistance on a regular basis to protect him from the hazards 
of dangers incident to his daily environment.  The veteran is 
not permanently bedridden.   Although the veteran claims that 
he is housebound, is noted to have the ability to travel 
beyond the premises of his home.

Essentially, the evidence establishes that the veteran's 
service-connected disabilities do not cause him to be so 
helpless as to require regular aid an attendance of another 
person or have rendered him housebound.

Accordingly, the Board concludes that the criteria for the 
award of special monthly compensation benefits based on a 
need for regular aid and attendance or being housebound have 
not been met.

As the preponderance of the evidence is against the veteran's 
claim for special monthly compensation based on the need for 
the regular aid and attendance of another person or being 
housebound, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).














	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for COPD is denied.

The appeal to reopen a claim of service connection for PTSD 
is denied.

The appeal to reopen a claim of service connection for a 
seizure disorder is denied.

Entitlement to a compensable disability rating for hearing 
loss is denied.  

Entitlement to a disability rating in excess of 30 percent 
rhinitis with sinusitis and headaches is denied.

Entitlement to special monthly compensation based on the need 
for aid and attendance of another person or being housebound 
is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


